Citation Nr: 1758556	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-13 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss of the right ear. 


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was among those previously before the Board in September 2016, when a decision was issued that denied entitlement to service connection for right ear hearing loss and service connection for tuberculosis.  

The Veteran appealed the Board's September 2016 denial of service connection for right ear hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 Order, the Court granted a Joint Motion for Partial Remand (JMR).  That portion of the September 2016 Board decision that denied service connection for right ear hearing loss was vacated, and the matter has now been returned to the Board for action consistent with the JMR.  The JMR also noted that the denial of service connection for tuberculosis was not being challenged, and requested for that appeal to be dismissed.  

The Veteran's claims for service connection for an eye disability, a left leg disability, a left knee disability, heart disease, and a left wrist disability were also before the Board in September 2016, but were remanded for further development.  They have not yet been returned to the Board and will be the subject of a separate decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

In the June 2017 JMR, the parties agreed that VA had a duty to provide the Veteran a medical examination of his claimed right ear hearing loss.  38 U.S.C. § 5103A(d) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran should be scheduled for such an examination.  

Furthermore, the Veteran testified at a December 2015 hearing before the undersigned that he was provided a hearing test when he was an incoming student to Miami Dade College.  He said that this occurred within two years of his discharge from active service.  12/10/2015 Hearing Testimony, p. 11.  The Board finds that an attempt to obtain these records should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit the report of the hearing examination he underwent prior to entering Miami Dade College approximately two years after discharge from service.  Inform him that with his permission, VA will attempt to obtain these records on his behalf.  However, he should also be informed that it is ultimately his responsibility to ensure that the records are received by VA if he wishes for them to be considered. 

2.  After the records requested above have either been obtained or have been determined to be unobtainable, schedule the Veteran for a VA hearing examination.  All indicated tests and studies should be conducted.  The claims file must be reviewed by the examiner and the examination report must note that it has been reviewed.  At the conclusion of the examination and record review, the examiner should provide the following opinions:

a) Does the Veteran have a current hearing loss of the right ear as defined by VA regulations?

b) If hearing loss of the right ear is confirmed, is it as likely as not that the hearing loss was incurred in or due to active service?  In formulating this opinion, the Veteran's recurrent ear infections during service must be considered, as should his descriptions of acoustic trauma, his descriptions of hearing problems following service, and the lay statements that also describe his hearing problems soon after service.  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




